NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGELA ORANTES DE HERNANDEZ,                    No.    16-70913

                Petitioner,                     Agency No. A205-533-852

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Angela Orantes de Hernandez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing Orantes

de Hernandez’s appeal from an immigration judge’s (“IJ”) decision denying

Orantes de Hernandez’s application for asylum, withholding of removal, and relief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8

U.S.C. § 1252(a)(1), and we deny in part and dismiss in part the petition.

      We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

interpretation of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence the agency’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

      The BIA did not err in finding that Orantes de Hernandez did not establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v. Barr, 919 F.3d 1169,

1175 (9th Cir. 2019) (finding that individuals returning to Mexico from the United

States who are believed to be wealthy does not constitute a particular social group).

The BIA appropriately declined to consider Orantes de Hernandez’s proposed

social group of landowners, because it was presented for the first time on appeal.1



1
 Orantes de Hernandez does not challenge the BIA’s conclusion that she failed to
present the social group to the IJ, so any argument that she did is waived. See
Honcharov v. Barr, 924 F.3d 1293, 1297 (9th Cir. 2019). We lack jurisdiction to

consider social groups Orantes de Hernandez failed to present to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency). Thus, Orantes de Hernandez’s

asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

Orantes de Hernandez failed to show it is more likely than not she will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding

that petitioner did not establish the necessary “state action” for CAT relief).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not
specifically raised and argued in a party’s opening brief are waived).